DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 11/08/2021. 
Claims 1-8 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 11/08/2021 are noted. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 to 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2008/0113783 A1 to Czyzewski et al. (hereinafter Czyzewski). 


Regarding Claim 1, Czyzewski discloses a card game monitoring system for monitoring a card game in a casino, the card game monitoring system comprising: 
a game table including a betting area configured to receive a wager of a better (figs. 4-6 depicts a gaming table, i.e. fig. 3 a blackjack table, fig. 4 a baccarat table with different player specific wagering areas 22, 24, and 26; [0043])); 
a video camera configured to capture one or more images of the game table (figs. 4-6, [0036]-[0039] discloses overhead cameras 44, 46 connected to a ceiling 70 of the casino, and other cameras 42, 48 either mounted to or in the vicinity of the table 10'. These cameras 42, 44, 46, 48 communicate with a computer system 50 that is responsible for image processing (if necessary) and automatically monitoring game play by gathering table data. Dealt card values and table activity can be verified using this system 50); and 
a control unit (figs. 4-6, table manager 180, and/or system 50) configured to analyze the one or more images ([0036]-[0039]) discloses to: 
determine a chip put as the wager on the game table (figs. 4-6, [0036]-[0039], [0043]-[0044], [0047] discloses the computer system 50 should be able to process chip images and values on the gaming table 10'…. a form of chip recognition may also be implemented into the system 40 using the cameras 42, 44, 46, 48 and evaluation software in the computer system 50 … the software is sophisticated enough to recognize the rank and suit of playing cards, recognize monetary denominations, and the relative value of chips based on color or black and white…  the system table manager 180 will use the chip information to determine the presence of and the amounts wagered by the players before and after the round); and 
determine a progress of the game based on a movement of a dealer's hand ([0051], [0057] - [0059]).  

Regarding Claim 2, Czyzewski discloses the card game monitoring system according to claim 1, wherein the control unit is further configured to determine the movement of the dealer's hand representing an end of betting (figs. 4-6, Table II, [0036], [0042], [0044], [0057]-[0058] discloses game play being monitored and table activity during play of the game including dealer actions).  

Regarding Claim 3, Czyzewski discloses the card game monitoring system according to claim 1, wherein the control unit is further configured to determine the movement of the dealer's hand delivering cards (figs. 4-6, Table II, [0036], [0042], [0044], [0057]-[0059] discloses game play being monitored and table activity during play of the game including dealer actions).  



Regarding Claim 4, Czyzewski discloses the card game monitoring system according to claim 3, wherein the control unit is further configured to identify a start of the card game based on a determination of the movement of the dealer's hand delivering cards (figs. 4-6, Table II, [0036], [0042], [0044], [0057]-[0059] discloses game play being monitored and table activity during play of the game including dealer actions).  

Regarding Claim 5, Czyzewski discloses the card game monitoring system according to claim 1, wherein, before each game is started, the control unit is configured to determine that betting is to be started based on the determination of the chip (figs. 4-6, Table II, [0036], [0042], [0044], [0057]-[0059] discloses game play being monitored and table activity during play of the game).  

Regarding Claim 6, Czyzewski discloses the card game monitoring system according to claim 1, wherein the control unit is configured to check, based on the determination of the chip, whether the wager moves from an original betting position to another area after the card game is started and before the card game ends ((figs. 4-6, Table II, [0036], [0042], [0044], [0057]-[0058], [0062] discloses game play being monitored and table activity during play of the game; movement of player wagers between the B and P positions (and T when wagered) can be monitored by comparing the wager information contained in the video images (via the video interface 170) with the wager information contained in the RFID information).  

Regarding Claim 7, Czyzewski discloses the card game monitoring system according to claim 6, wherein the control unit is further configured to determine the end of the card game according to a card game rule ([0041]-[0042] discloses card shoe 112 in communication with system table manager 180 and transmits the card shoe information and expected game results over a communication medium 113 to the system table manager 180; the card shoe 112 also contains a baccarat rules module (not shown), which allows the shoe 112 to determine the outcome of the game based on the cards dealt out of the shoe 112).  

Regarding Claim 8, Czyzewski discloses the card game monitoring system according to claim 1, wherein the control unit is further configured to transmit information from the video camera to a backyard of the casino (figs. 4-6, [0079]-[0081]). 


Conclusion
Claims 1 to 8 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715